Lea, J.
In this sase, the defendant seeks to escape liability upon a protested draft, of which he is the drawer, on the ground that he has been released by the laches of the holder in not giving him notice of non-payment.
The notary’s deputy, whose testimony was properly received, testifies, that he had no knowledge of the residence of the defendant, that he made inquiries on the subject of the acceptors, who, it appears, were also the defendant’s factors, and received for answer that the defendant resided at Farmersville, the seat of justice for the parish of Union, in Louisiana, for which place notices were mailed on the day of the protest, addressed to the defendant. Thus the notary appears to have made inquiries with reference to the residence of the drawer, from those who might be supposed most competent to give it, and from them he received unequivocal information, upon which he acted with *626all proper dilligence and despatch. A few days afterwards, having received other information with. reference to the drawer's residence, he dispatched another notice to the place designated. We think, under the circumstances of tne case, that assuming the notary to have been misled by the information obtained from the acceptors, such reasonable diligence was used as to excuse the want of notice. See Ledoux v. Morgan, 3d Ann. 545; also, Story on Bills, § 299.
This view of the case, makes it unnecessary to examine the other points presented in the briefs of counsel.
Judgment affirmed.